Citation Nr: 0101296	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  96-51 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from November 1980 to 
November 1983, and from July 1986 to October 1989.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a June 1996 rating decision, 
in which the RO determined that new and material evidence had 
not been presented to reopen the veteran's claim for service 
connection for a low back disorder.  The veteran filed an NOD 
in July 1996, and the RO issued an SOC that same month.  The 
veteran filed a substantive appeal in September 1996.  A 
Supplemental Statement of the Case (SSOC) was also issued in 
September 1996.  Thereafter, the veteran's appeal came before 
the Board, which in a December 1998 decision, reopened and 
remanded the veteran's appeal to the RO for further 
development.  Additional SSOC's were issued in July and 
September 2000.  It is noted that the veteran had requested a 
Travel Board hearing before a Member of the Board, but 
subsequently withdrew that request.

REMAND

The United States Court of Appeals for Veterans Claims has 
consistently held that, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the United States Court of 
Appeals for the Federal Circuit, which recently stated that 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Until very recently, the RO and the Board were required by 
law to assess every claim, before completing our adjudication 
as to the merits under substantive law, to determine whether 
it was well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  A claimant seeking benefits under a law administered 
by the Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, and the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon our review 
of the evidence of record, the Board concludes that 
additional development is needed before reaching a decision 
on the veteran's claim. 

When we remanded this matter in December 1998, we determined 
that new and material evidence had been submitted to reopen 
the claim.  We did not make a determination as to whether the 
claim, as reopened, was well grounded.  It appears that the 
RO, on remand, has addressed the claim on the merits, which, 
under both old and the new law, was appropriate.  The Board 
also appreciates that the RO made a substantial effort to 
resolve the claim on the basis of a new VA examination.  
However, as discussed below, medical evidence was submitted 
after the examination and addendum obtained in 1999, which 
appears to indicate the previous presence of lumbar disc 
pathology and degenerative disc disease.  That information 
was not addesssed by the 1999 medical examiner. 

As noted, significant changes in the law pertaining to the 
duty to assist a veteran in the development of a claim for 
compensation occurred during the pendency of this appeal, and 
after the Board's previous Remand, that have a significant 
impact upon the development of the veteran's claims for 
service connection.  In particular, the law now requires the 
following, in the case of a claim for disability 
compensation, as to whether, and when, VA should provide a 
medical examination:

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A(d)(2)).

The Board notes that, in our December 1998 Remand order, the 
RO was requested to schedule the veteran for a VA examination 
to determine the nature and etiology of any current low back 
disability.  It was noted that: 

The examiner should be asked to render an opinion 
as to whether any current low back disability 
bears an etiological relationship to the back 
injury incurred by the veteran in service.  In 
the event there are multiple back disorders 
diagnosed, the examiner should identify which, if 
any, are related to the in-service back problems. 

In April 1999, the veteran underwent VA medical examination.  
He complained of chronic pain in his low back, with no 
radiation.  Activity was reported to make the pain worse.  On 
clinical evaluation, no significant focal neuromuscular or 
functional deficits were found.  In particular, the veteran 
exhibited an active range of motion, straight-leg raising was 
negative, sensation was intact, and there was no evidence of 
muscle spasm or pain upon palpation of the lumbar spine.  The 
examiner noted that clinical findings were negative, and that 
the veteran had stated that he did not suffer from back pain 
prior to an accident in service in 1987.  The examiner 
concluded that, based upon the veteran's history, he would 
have to say that there was a relationship between the 
veteran's injury in service and his reported back pain, 
because that was what the veteran had related, and given that 
the examiner had not known the veteran prior to the accident, 
he had to rely upon what the veteran had told him.  

Subsequently, the RO found the examination report to be 
insufficient, due to the fact that the examiner had not 
provided a diagnosis.  Thereafter, the examiner offered an 
addendum to his report.  The addendum, dated in October 1999, 
reflected a diagnosis of low back pain with no evidence of 
any significant focal neuromuscular or functional deficits.  
In November 1999, the RO scheduled the veteran for an 
additional VA medical examination.  It was noted that the 
veteran failed to report.  

In September 2000, the veteran submitted to the RO treatment 
records from the VA Medical Center (VAMC) in Columbia, dated 
from July 1984 to May 2000.  In particular, a record, dated 
in May 1996, noted findings on MRI (magnetic resonance 
imaging) scan of a mild disc bulge at L3-L4.  Another record, 
dated in December 1996, noted a diagnosis of degenerative 
joint disease at L4-L5.  

The Board is cognizant that, although the veteran is 
competent to testify as to the pain he has experienced since 
active service, he is not competent to testify to the fact 
that what he experienced in service and since service are the 
same, or are etiologically related disorders.  See Sanchez-
Benitez v. West, 13 Vet.App. 282, (1999), in which the Court 
held that a diagnosis of pain cannot, without connection to 
an underlying condition and a medical nexus to service, 
warrant service connection.  Thus, under the law, the VA 
examiner's conclusory statement that the veteran's pain was 
related to service, based upon the veteran's statements, does 
not warrant a grant of service connection.  

In this regard, we note that the Veterans Benefits 
Administration has recently issued Fast Letter 01-02 (Jan. 9, 
2001), providing guidance to the RO's until regulations can 
be promulgated to implement the VCAA.  That Fast Letter would 
appear to provide that an examination should not be scheduled 
where the only evidence to relate the veteran's physical 
complaints to service consists of the veteran's lay history.  
In the posture of the present case, however, we believe that 
the RO should follow through with an additional examination, 
as directed below.

The Board notes that, prior to his VA examination, an MRI 
(magnetic resonance imaging) scan of the veteran's back in 
April 1996 revealed minimal disc bulge at L4-L5 and L5-S1.  
The VA examiner in April 1999, while noting that "[the 
veteran] went to see a physician who diagnosed a bulging 
disk", did not determine whether the disc condition still 
existed, nor did the examiner discuss the relationship, if 
any, between the bulging discs, the veteran's complaints of 
pain, and the veteran's fall in service.  Given this 
evidence, the veteran's continued complaints of pain, and the 
existence of an apparent disc abnormality, and in keeping 
with the provisions as set out in the VCAA, to include the 
duty to assist under new section 5103A, the Board believes 
the veteran should undergo an additional VA medical 
examination so additional medical findings may be made, and 
for an opinion to be rendered with respect to the etiology of 
the veteran's back disorder, if a back disorder currently 
exists.  

In view of the foregoing, while we regret the delay in this 
case, further appellate consideration will be deferred, and 
the veteran's claim for service connection is REMANDED to the 
RO for the following action:  

1. The RO should ask the veteran whether he has 
received any treatment for his low back since 
May 2000.  Based upon his response, the RO 
should obtain copies of any pertinent 
treatment records referable to treatment for a 
low back disorder from the identified 
source(s), and associate them with the claims 
folder.  

2. The veteran should be scheduled for a medical 
examination to evaluate the nature and extent 
of bulging disc(s) in his low back, or any 
other low back disorder so identified.  Before 
evaluating the veteran, the examiner should 
review the claims folder, including a copy of 
this Remand and any evidence added to the 
record.  The examiner's report should fully 
set forth all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should be asked to 
render an opinion as to whether any current 
low back disability identified bears an 
etiological relationship to the back injury 
incurred by the veteran in service.  In this 
respect, the examiner should specifically 
address the veteran's apparent lumbar disc 
problem and ascertain whether there is 
degenerative disease.  In the event there are 
one or more back disorders diagnosed, the 
examiner should render an opinion, based upon 
the record, as to whether it is at least as 
likely as not that any such disorder is 
reasonably related to the in-service back 
problems.  All opinions expressed should be 
supported by reference to pertinent evidence.  

3. Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's claim.  
If action taken remains adverse to the 
veteran, he and his accredited representative 
should be furnished an SSOC concerning all 
evidence added to the record since the last 
SSOC.  Thereafter, the veteran and his 
representative should be given an opportunity 
to respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



